           Case 2:17-cv-00317-DAD-JLT Document 96 Filed 05/06/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT
 9                                         EASTERN DISTRICT OF CALIFORNIA
10

11 ROBERT HEFFINGTON,                                             Case No.: 2:17-CV-00317-DAD-JLT
12                  Plaintiff,                                    ORDER DENYING REQUEST FOR AN
                                                                  EXTENSION OF TIME TO FILE DISMISSAL
13         v.                                                     DOCUMENTS
14 FCA US LLC,
                                                                  (Doc. 92)
15                  Defendant.
16

17              Three months ago, the parties notified the Court that the matter had settled (Doc. 89) In

18 response, the Court gave the parties 30 days to dismiss the action or to file a joint report updating the
19 Court on the status of the matter. (Doc. 90) A month later, the parties filed a joint report in which they

20 noted that the defense has not paid the amount agreed upon because the plaintiff has failed to

21 surrender the vehicle as agreed. (Doc. 92 at 2) The parties sought an additional 90 days to complete

22 the settlement terms. Id.

23              Yesterday, the parties filed the exact same joint report1 seeking an additional 60 days to

24 complete the settlement terms. (Doc. 95) The latest joint report does not acknowledge the extension

25 of time already provided by the Court or explain how the last 60 days were spent toward resolving any

26 outstanding points, how frequently counsel have discussed these terms and why, despite discussion,
27
     1
         The reports differed only in the dates changed due to the Court allowing the previous extension of time.
28
                                                                    1
           Case 2:17-cv-00317-DAD-JLT Document 96 Filed 05/06/20 Page 2 of 3



 1 the points have not been resolved, why the parties filed a notice of settlement if, in fact, the case has

 2 not resolved, why counsel believes the outstanding issues will resolve in 60 days and why the

 3 plaintiffs continue to fail to surrender the vehicle. Absent specific details about why the case is not in

 4 a posture to be dismissed, the Court will not extend the dismissal deadline.

 5              Oddly, the plaintiffs’ counsel has filed nearly the exact same report and request for additional

 6 time several times before. In Powell v. FCA US LLC, Case No. 2:16-cv-02781 DAD JLT (Docs. 106,

 7 108), the parties filed the exact same joint report on the same days it filed the joint reports in this case.

 8              In Martinez v. Ford Motor Company, Case No. 1:18-cv-01607 NONE JLT (Doc. 22)

 9 plaintiff’s counsel filed the same report filed in this case and in Powell and the Court noted the

10 repeated use of the same explanation in many cases (Doc. 23).

11              For example, in Durham v. FCA US LLC, Case No. 2:17-cv-00596 JLT (Doc. 106), counsel

12 reported the exact same situation—that “The Parties are still working to complete all of the terms of

13 the settlement” and cited the desire to file a motion for fees and costs. The attorney requested an

14 additional 60 days to take these actions. As here, the Durham report did not describe any

15 impediments to finalizing the terms of the settlement or to filing the motion for fees.

16              In Flores v. FCA US LLC, Case No. 1:17-cv-00427 JLT (Doc. 79), the plaintiff’s attorney

17 offered the exact same situation as the one noted here. Again, the attorney reported the plaintiff had

18 not surrendered the vehicle, “the Parties are still working to complete all of the terms of the settlement
19 . . .,” “the Parties are still working to complete all of the terms of the settlement . . .” and “Plaintiffs

20 intend to file a Motion for Attorneys’ fees and Costs in the event the Parties are unable to resolve

21 attorneys’ fees and costs informally.” (Case No. 1:17-cv-00427 JLT Doc. 79) This is the same

22 language as in the current report2. Compare Case No. 1:17-cv-00427 JLT Doc. 79 with Doc. 22) Also,

23 as in this case, there was no discussion of any impediments to resolving these issues.

24              It is apparent to the Court that plaintiff’s counsel never has an intention of complying with the

25 Court’s directives to file dismissal documents in the time allotted. It is equally apparent that, unless

26 plaintiff’s counsel repeatedly represents recalcitrant clients or clients who truly prefer owning their
27
     2
         The only difference is that the report in this case contains a spelling error (Doc. 22 at 2).
28
                                                                       2
         Case 2:17-cv-00317-DAD-JLT Document 96 Filed 05/06/20 Page 3 of 3



 1 vehicle despite the alleged defects over receiving the settlement funds or that the attorneys direct the

 2 clients not to surrender the vehicle. There can be no other explanation for plaintiff after plaintiff

 3 failing to surrender the vehicle in a timely fashion. Moreover, the repeated filing of the exact same

 4 report in case after case, smacks the Court of inherent dishonesty in violation of Fed.R.Civ.P. 11.

 5            Consequently, because counsel has failed to provide sufficient detail for the Court to properly

 6 evaluate the request for 60 additional days to dismiss the case, the Court is left to conclude that this is

 7 simply the tactic employed by the plaintiff’s law firm to excuse the lack of diligence or to gain some

 8 other advantage. Thus, the Court ORDERS:

 9            1.       The request for additional time to file the dismissal documents is DENIED.3

10            The Court will delay 14 days before issuing its findings and recommendation to impose

11 monetary sanctions and dismiss this action for failure to comply with the Court’s orders and the

12 obvious filing of documents that violate Rule 11, as detailed above. During that interval, counsel are

13 strongly urged to complete the settlement and agree on fees or to file the motion for fees.

14            The parties are advised their failure to comply with the orders of this Court will result in

15 the imposition of sanctions, including monetary sanctions and/or dismissal of the action, without

16 further notice.

17
     IT IS SO ORDERED.
18
19       Dated:      May 5, 2020                                         /s/ Jennifer L. Thurston
                                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
     3
26     The Court will delay 14 days before issuing its findings and recommendation to impose monetary sanctions and dismiss
     this action for failure to comply with the Court’s orders and the obvious filing of documents that violate Rule 11, as
27   detailed above. During that interval, counsel are strongly urged to complete the settlement and agree on fees or to file the
     motion for fees.
28
                                                                  3
